DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-13, and 15-20 are allowed. 
All rejections under § 112 are withdrawn in response to claim amendments.  
The following is a listing of the closest prior art:
Micron (NAND Flash 101: An Introduction to NAND Flash and How to Design It In to Your Next Product, 2006) teaches using the combination of page and block addresses to access flash memory.  Micron does not discuss using random seeds or random number generators to access memory so it cannot teach the combination of “A method used by a flash memory initialization device for writing boot up information into a memory device including a controller and a flash memory, comprising: (a) generating the boot up information at the flash memory initialization device; (b) using the flash memory initialization device to generate a 10sequence of N block indices according to a value of a first random seed, which is used as an input to call a random function, to make a block index be generated by randomly selecting an index number among a corresponding subrange of a range from zero to a maximum block index number, a candidate row address being determined by a block index and a 15page index; (c) generating M page indices for each of the sequence of N block indices; (d) correspondingly combining the M page indices with each of the sequence of N block indices to generate MxN candidate row addresses; and (e) writing the boot up information from the flash memory initialization device 20into the flash memory by transmitting the boot up information from the flash memory initialization device to the controller and control the controller to write the boot up information into M pages belonging to at 
Conley (US 6426893) teaches storing boot data on the flash controller by an initialization device.  Conley does not discuss using random seeds or random number generators to access memory so it cannot teach the combination of “A method used by a flash memory initialization device for writing boot up information into a memory device including a controller and a flash memory, comprising: (a) generating the boot up information at the flash memory initialization device; (b) using the flash memory initialization device to generate a 10sequence of N block indices according to a value of a first random seed, which is used as an input to call a random function, to make a block index be generated by randomly selecting an index number among a corresponding subrange of a range from zero to a maximum block index number, a candidate row address being determined by a block index and a 15page index; (c) generating M page indices for each of the sequence of N block indices; (d) correspondingly combining the M page indices with each of the sequence of N block indices to generate MxN candidate row addresses; and (e) writing the boot up information from the flash memory initialization device 20into the flash memory by transmitting the boot up information from the flash memory initialization device to the controller and control the controller to write the boot up information into M pages belonging to at least one block sequentially based on the MxN candidate row addresses; wherein the sequence of N block indices, generated by the flash memory 25initialization device according to the value of the first random seed used as the input to call the random function, is identical to a same sequence of  N block indices regenerated by the controller of the memory device according to the same value of the first random seed used as an input to call the random function; a relation between the value of 30the first random seed and the sequence of N block indices is associated with 2Appl. No. 16/294,935 Reply to Office action of July 20, 2021 one-to-one mapping” as recited in claim 1 or the combination of “A controller to be used in a memory device further having a flash memory, comprising: 20a read-only memory (ROM) in which a specific program code has been stored; a processing circuit, coupled to the ROM, for reading the specific program code when the controller is powered, and for executing the specific program code to: generate a sequence of N block indices 
Zheng (2013/0097403) teaches using random row/column (page/block) addresses to store data.  Zheng does not teach using a memory initialization to store N block indices and M page indices according to the value of a random seed used as an input call to a random function to generate an MxN candidate row address together with the other claim limitations.  Therefore Zheng cannot teach the combination of “A method used by a flash memory initialization device for writing boot up information into a memory device including a controller and a flash memory, comprising: (a) generating the boot up information at the flash memory initialization device; (b) using the flash memory initialization device to generate a 10sequence of N block indices according to a value of a first random seed, which is used as an input to call a random function, to make a block index be generated by randomly selecting an index number among a corresponding subrange of a range from zero to a maximum block index number, a 
Micron2 (Boot-from-NAND Using Micron® MT29F1G08ABB NAND Flash with the Texas Instruments™ (TI) OMAP2420 Processor 2006) teaches storing programs used to control the device in a controller ROM.  Micron2 does not otherwise teach the combination of “A controller to be used in a memory device further having a flash memory, comprising: 20a read-only memory (ROM) in which a specific program code has been stored; a processing circuit, coupled to the ROM, for reading the specific program code when the controller is powered, and for executing the specific program code to: generate a sequence of N block indices according to a value of a first 25random seed, which is used as an input to call a random function, to make a block index be generated by randomly selecting an index number among a corresponding subrange of a range from zero to a maximum block index number, a candidate row address being determined by a block index and a page index; 30generate M page indices for each of the sequence of N block indices; 4Appl. No. 16/294,935 Reply to Office action of July 20, 2021 correspondingly combine the M page indices with each of the sequence of N block indices to generate MxN candidate row addresses; sequentially read boot up information from M pages belonging to at least one block based on the MxN candidate row addresses; and 5retrieve a firmware program from the flash memory based on the boot up information successfully read out from the at least one block to execute the firmware program; wherein the sequence of N block indices each time regenerated by the controller of the memory device according to the same value of the first 10random seed used as an input to call the random function is identical to a same sequence of N block indices, generated by a flash memory initialization device, according to the value of the first 
Sharon teaches: “A scrambler component includes a deterministic seed generation circuit that generates a deterministic seed based on a physical address of a memory element for storing data. A scrambler component includes a computation circuit that forms a computed seed based on a random seed and a deterministic seed. Data is scrambled using a computed seed before data is stored.”  Sharon Abstract. Sharon does not teach using a memory initialization to store N block indices and M page indices according to the value of a random seed used as an input call to a random function to generate an MxN candidate row address together with the other claim limitations.  Therefore Sharon cannot teach the combination of “A method used by a flash memory initialization device for writing boot up information into a memory device including a controller and a flash memory, comprising: (a) generating the boot up information at the flash memory initialization device; (b) using the flash memory initialization device to generate a 10sequence of N block indices according to a value of a first random seed, which is used as an input to call a random function, to make a block index be generated by randomly selecting an index number among a corresponding subrange of a range from zero to a maximum block index number, a candidate row address being determined by a block index and a 15page index; (c) generating M page indices for each of the sequence of N block indices; (d) correspondingly combining the M page indices with each of the sequence of N block indices to generate MxN candidate row addresses; and (e) writing the boot up information from the flash memory initialization device 20into the flash memory by transmitting the boot up information from the flash memory initialization device to the controller and control the controller to write the boot up information into M pages belonging to at least one block sequentially based on the MxN candidate row addresses; wherein the sequence of N block indices, generated by the flash memory 25initialization device according to the value of the first 
OH (US 2020/0167290, claiming priority from Korean patent dating Nov. 2018, different assignee) teaches: “The address translation module 120 may translate a first address ADDR1 into a 
Yu (Errors in Flash-Memory-Based Solid-State Drives: Analysis, Mitigation, and Recovery, 2018) teaches: using the logical address input to a flash memory as a seed to scramble data written to flash (to 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139